Citation Nr: 1232541	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  09-03 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder as secondary to service-connected wedging at T12-L1 and Schmorl's node at L2-3 and L4-5 with degenerative joint disease at T12-L1 and L2-3.

2.  Entitlement to service connection for a cervical spine disorder as secondary to service-connected wedging at T12-L1 and Schmorl's node at L2-3 and L4-5 with degenerative joint disease at T12-L1 and L2-3.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD) or an acquired psychiatric disorder other than depression.

4.  Entitlement to service connection for cystitis as secondary to service-connected prostatitis.

5.  Entitlement to service connection for irritable bowel syndrome (IBS).

6.  Entitlement to a rating in excess of 40 percent for prostatitis.

7.  Entitlement to a rating in excess of 30 percent for wedging at T12-L1 and Schmorl's node at L2-3 and L4-5 with degenerative joint disease at T12-L1 
and L2-3.

8.  Entitlement to a rating in excess of 10 percent for hemorrhoids.

9.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1974 to September 1976 and from April 1982 to April 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in February 2007, August 2007, and November 2008 by the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).  The right shoulder disorder, cervical spine disorder, PTSD, and cystitis service connection claims were denied in the February 2007 rating decision which also proposed reduction of the ratings for prostatitis from 40 to 10 percent, for mild wedging at T12 and L1 with reduced range of motion from 30 to 10 percent, and for hemorrhoids from 10 to 0 percent.  The prostatitis, mild wedging at T12 and L1, and hemorrhoid disabilities were reduced in the August 2007 rating decision, but were restored in a December 2008 hearing officer's decision.  The irritable bowel syndrome service connection claim was denied in a November 2008 rating decision.  The service connection and increased rating claims that are listed on the title page of these decision have been perfected for appellate review.

A review of the record reveals that entitlement to service connection for depression was denied by the Board in October 1998 and that the Veteran's present claim specifically addressed the issue of entitlement to service connection for PTSD.  When a claim has been previously disallowed based upon the same factual basis before consideration of a reopened claim the Board is required to determine whether new and material evidence was received.  See Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  The United States Court of Appeals for Veterans Claims (hereinafter "the Court") in Clemons v. Shinseki, 23 Vet. App. 1 (2009), has also held that an initial claim of entitlement service connection for PTSD should be read as including other psychiatric disorder diagnoses reasonably raised by the symptoms described and all information obtained in support of the claim.  Therefore, the PTSD issue on appeal has been revised to include consideration of the psychiatric disorder diagnoses of record other than depression.

The Board also notes that the Court has held that a claim for a TDIU is generally a rating theory and "not a separate claim for benefits."  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Bifurcation of a claim is generally a matter within VA discretion.  Id. at 455, n. 7.  The Board finds that, in light of the required action as to the increased rating issues on appeal, that the request for a TDIU is more appropriately addressed as a separate issue for adjudication.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The Veteran was notified of the VCAA duties to assist and of the information and evidence necessary to substantiate his claims by correspondence dated in December 2005, March 2006, December 2006, August 2007, April 2008, and October 2008.  

The VCAA duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  For records not in the custody of a Federal department or agency, reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile; however, the claimant must cooperate fully and, if requested, must provide enough information to identify and locate any existing records.  38 C.F.R. § 3.159(c)(2).  In the case of records requested to corroborate a claimed stressful event in service, the claimant must provide information sufficient for the records custodian to conduct a search.  38 C.F.R. § 3.159(c)(2).

In this case, as an initial matter the Board notes the Veteran provided a copy of a June 2011 Social Security Administration (SSA) disability benefits award letter in support of his claims.  The SSA decision and the records associated with the claim are not of record.  The Court has held that SSA decisions are not controlling for VA purposes, but they are pertinent to the adjudication of a claim for VA benefits and VA has a duty to assist the Veteran in gathering such records.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-372 (1992).  Where SSA disability benefits have been granted, a remand to obtain SSA records is required.  See Quartuccio v. Principi, 16 Vet. App. 183, 187-88 (2002) (stating that "the possibility that the SSA records could contain relevant evidence . . . cannot be foreclosed absent a review of those records.").

In correspondence received by VA in September 2011 the Veteran also identified VA treatment records associated with his claims, including records pertaining to his service-connected low back and prostatitis disabilities and his IBS service connection claim dated in May 2009, December 2010, and February 2011 which are not included in the claims file or shown in a statement of the case as having been reviewed.  VA treatment records show that subsequent to a July 2008 VA medical opinion pertaining to the Veteran's cystitis service connection claim a VA treatment report dated in September 2008 noted dysuria without an accompanying opinion as to etiology.

The Board also notes that the evidence of record includes diagnoses of PTSD and that a January 2008 VA treatment report which noted the Veteran reported "he felt like he would almost die" in a tear gas exercise and that during Marine Corps training that he witnessed a body part being blown off in live grenade training.  In statements in support of his claim for PTSD the Veteran reported stressor events in service including in a February 2009 statement of having witnessed a fellow Army trainee in a tear gas exercise collapse who later died and having witnessed a marine whose body was thrown up in the air after a hand grenade explosion during training without knowing if he had lived or died.  Although in its December 2008 statement of the case the RO found the Veteran had not provided sufficient information for VA assistance in verifying his stressors, the Board finds the Veteran's statements are sufficiently specific.  In fact, the record shows the Veteran received Army basic training from September 23, 1974, to November 15, 1974, at Fort Leonard Wood, Missouri, and that additional efforts are required to attempt to verify his claimed stressor that a fellow Army trainee died during this period from a heart attack after participating in a tear gas exercise.  Additional efforts are also required to attempt to verify his claimed stressor during Marine Corps training from April 21, 1982, to July 23, 1982, at Camp Pendleton, California, that a fellow recruit was critically injured and possibly died as a result of a hand grenade training exercise.  

A review of the record shows that the Veteran requested entitlement to increased ratings for his service-connected prostatitis, back, and hemorrhoid disabilities by correspondence received by VA in November 2005, but that VA examinations conducted in November 2006 and July 2008 and VA medical opinions in August 2008 and September 2009 did not adequately address his claims.  The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of the evidence obtained subsequent to the last evaluation, the Board finds additional development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have provided any treatment pertinent to the issues on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be taken to obtain all pertinent VA treatment records, including records identified by the Veteran in his September 2011 correspondence unless further efforts would be futile.  All attempts to procure records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Appropriate efforts should be taken to obtain a complete copy of the Veteran's Social Security Administration benefit claim, as well as, a copy of the decision and all associated medical records.

3.  Appropriate action must be taken to attempt to verify the Veteran's stressors during Army basic training from September 23, 1974, to November 15, 1974, at Fort Leonard Wood, Missouri, a fellow Army trainee died from a heart attack after participating in a tear gas exercise.  Additional efforts are also required to attempt to verify his claimed stressor during Marine Corps training from April 21, 1982, to July 23, 1982, at Camp Pendleton, California, that a fellow recruit was critically injured and possibly died in a hand grenade training exercise.

4.  If, and only if, a stressor is verified the Veteran should be scheduled for a VA PTSD examination for an opinion as to whether there is at least a 50 percent probability or greater (at least as likely as not) that he has a  psychiatric disorder to include PTSD as a result of active service or a stressor demonstrated to have occurred during active service.  All indicated tests and studies are to be performed.  

Prior to the examination, the claims folder must be made available for review of the case.  A notation to the effect that this record review took place should be included in the report.  

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

5.  The Veteran should be scheduled for a VA urology examination for opinions as to the current nature and extent of his service-connected prostatitis and whether cystitis manifest at time during the course of this appeal was the result of an injury or disease including prostatitis during active service.  An opinion should also be provided as to the extent to which the service-connected disability results in an occupational impairment or interference with employment.  The examiner should solicit a complete history from the Veteran as to any symptoms of urinary frequency or voiding dysfunction manifest over the course of this appeal.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available for review of the case.  A notation to the effect that this record review took place should be included in the report.  

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

6.  The Veteran should be scheduled for a VA spine examination for an opinion as to the current nature and extent of his service-connected wedging at T12-L1 and Schmorl's node at L2-3 and L4-5 with degenerative joint disease at T12-L1 and L2-3.  An opinion should also be provided as to the extent to which the service-connected disability results in an occupational impairment or interference with employment.  The examiner should solicit a complete history from the Veteran as to any orthopedic or neurologic symptoms manifest over the course of this appeal.  Range of motion studies and all indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available for review of the case.  A notation to the effect that this record review took place should be included in the report.  

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

7.  The Veteran should be scheduled for a VA anus and rectum examination for an opinion as to the current nature and extent of his service-connected hemorrhoids.  An opinion should also be provided as to the extent to which the service-connected disability results in an occupational impairment or interference with employment.  The examiner should solicit a complete history from the Veteran as to any hemorrhoid symptoms manifest over the course of this appeal.  All indicated tests and studies are to be performed.   Prior to the examination, the claims folder must be made available for review of the case.  A notation to the effect that this record review took place should be included in the report.  

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

8.  After completion of the above and any additional development deemed necessary, the RO/AMC should review the issues on appeal.  All applicable laws and regulations should be considered.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

